NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                   CHASE AARON MADRID, Appellant.

                             No. 1 CA-CR 17-0451
                               FILED 4-10-2018


           Appeal from the Superior Court in Yavapai County
                        No. P1300CR201601149
              The Honorable Patricia A. Trebesch, Judge

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office
By Joseph T. Maziarz
Counsel for Appellee

Craig Williams, Attorney at Law, PLLC, Prescott Valley
By Craig Williams
Counsel for Appellant
                            STATE v. MADRID
                            Decision of the Court



                      MEMORANDUM DECISION

Judge James P. Beene delivered the decision of the Court, in which
Presiding Judge Jon W. Thompson and Judge Peter B. Swann joined.


B E E N E, Judge:

¶1             This appeal was timely filed in accordance with Anders v.
California, 386 U.S. 738 (1967) and State v. Leon, 104 Ariz. 297 (1969)
following Chase Aaron Madrid’s (“Madrid”) convictions for possession of
dangerous drugs and possession of drug paraphernalia. Madrid’s counsel
searched the record on appeal and found no arguable question of law that
is not frivolous. See State v. Clark, 196 Ariz. 530 (App. 1999). Counsel now
asks us to search the record for fundamental error. After reviewing the
entire record, we affirm Madrid’s convictions and sentences.

                FACTS AND PROCEDURAL HISTORY1

¶2           In July 2016, a police officer pulled over a vehicle with three
occupants on suspicion of driving on a suspended license. Madrid was one
of the occupants, sitting in the rear driver’s side seat. The driver “exhibited
some signs and symptoms of drug impairment,” so the officer “conduct[ed]
a DUI investigation” on the driver. After determining that the driver was
impaired, the officer arrested her and asked another officer to conduct an
inventory search prior to towing the vehicle. The officers had everyone exit
the vehicle.

¶3            While conducting the inventory search, an officer found “a
bag with a white, crystalline substance and a glass pipe” in the backseat.
The substance was later determined to be methamphetamine. The bag and
pipe were “within arm’s reach” of where Madrid had originally been sitting
in the car and were “easily accessible to” him. The officers subsequently
arrested Madrid.

¶4          Madrid was charged with possession or use of dangerous
drugs, a class four felony, and two counts of possession of drug


1      We view the facts in the light most favorable to upholding the
verdicts and resolve all inferences against Madrid. State v. Fontes, 195 Ariz.
229, 230, ¶ 2 (App. 1998).


                                      2
                            STATE v. MADRID
                            Decision of the Court

paraphernalia, each a class six felony. Madrid proceeded to trial and was
found guilty on all counts. Madrid was sentenced to presumptive,
concurrent terms of 2.25 years’ incarceration for possession of drug
paraphernalia and 6 years for possession or use of dangerous drugs.
Madrid timely appealed his conviction. We have jurisdiction pursuant to
Article 6, Section 9, of the Arizona Constitution, and Arizona Revised
Statutes (“A.R.S.”) sections 12-120.21(A)(1), 13-4031 and -4033(A)(1).

                               DISCUSSION

¶5             The record reflects no fundamental error in pretrial or trial
proceedings. Voir dire, opening arguments, and closing arguments were
not designated for the record. We therefore confine our review to the record
on appeal. See Ariz. R. Crim. P. 31.8(b)(2)(ii) (2017)2 (“[A] certified
transcript of the following proceedings shall be provided: . . . The trial,
except that the record of voir dire of the jury and the opening and closing
arguments of counsel shall not be included unless specifically designated
by a party.”); see also State v. Rivera, 168 Ariz. 102, 103 (App. 1990) (“It is
within the defendant’s control as to what the record on appeal will contain,
and it is the defendant’s duty to prepare the record in such a manner as to
enable an appellate court to pass upon the questions sought to be raised in
the appeal.”).

¶6            The record also reflects that Madrid received a fair trial.
Madrid was represented by counsel and present at all critical stages of the
proceedings. The jury was properly composed of eight jurors and two
alternates. The court properly denied Madrid’s motion for directed verdict
and appropriately instructed the jury on the elements of the charges. The
key instructions concerning burden of proof, presumption of innocence,
reasonable doubt, and the necessity of a unanimous verdict were also
properly administered. The jury returned a unanimous verdict on all
counts.

¶7            The superior court received a presentence report, accounted
for aggravating and mitigating factors, and provided Madrid an
opportunity to speak at sentencing. The court imposed a legal sentence for
the crimes of which he was convicted.




2     We cite to the rule in effect at the time Madrid filed his notice of
appeal.



                                      3
                           STATE v. MADRID
                           Decision of the Court

                               CONCLUSION

¶8            We have reviewed the entire record for reversible error and
find none; therefore, we affirm the convictions and resulting sentences.

¶9             After the filing of this decision, defense counsel’s obligation
pertaining to Madrid’s representation in this appeal will end. Defense
counsel need do no more than inform Madrid of the outcome of this appeal
and his future options, unless, upon review, counsel finds “an issue
appropriate for submission” to the Arizona Supreme Court by petition for
review. State v. Shattuck, 140 Ariz. 582, 584-85 (1984). On the Court’s own
motion, Madrid has 30 days from the date of this decision to proceed, if he
wishes, with a pro per motion for reconsideration. Further, Madrid has 30
days from the date of this decision to proceed, if he wishes, with a pro per
petition for review.




                          AMY M. WOOD • Clerk of the Court
                          FILED: AA




                                         4